            Case 1:18-cv-05987-VSB Document 82 Filed 05/13/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------------   X ANSWER ON BEHALF
FELIPE VIVAR,                                                                            OF DEFENDANT CITY
                                                                                         OF NEW YORK,
                                                                       Plaintiff,        ANGEL BUSSUE
                                        -against-
                                                                                       18 CV 05987 (VSB)
CITY OF NEW YORK, ANGEL BUSSE,
JOHN DOE HRA EMPLOYEE #1, JOHN DOE POLICE OFFICERS #1-                                 JURY TRIAL
18, JOHN DOE SECURITY GUARDS #1-4, JOHN DOE PARAMEDICS                                 DEMANDED
#1-2, NEW YORK PRESBYTERIAN HOSPITAL, DINO DIAZ,
VALARIE SOTO, RIVAS SEARS
                                                                      Defendants.
------------------------------------------------------------------------------------ X

         Defendants City of New York and Angel Bussue (“City Defendants”), by their attorney, Zachary

W. Carter, Corporation Counsel of the City of New York, for their answer to the Amended Complaint

(“Complaint”), respectfully allege, upon information and belief, as follows:

                   1. Deny the allegations set forth in paragraph “I” of the Complaint, except admit that

Plaintiff purports to invoke the jurisdiction of the Court as stated therein.

                   2. Deny the allegations set forth in paragraph “IA” of the Complaint, except admit that

Plaintiff purports to invoke the jurisdiction of the Court as stated therein.

                   3. Deny the allegations set forth in paragraph “IB” of the Complaint.

                   4. Deny the allegations set forth in paragraph “II A” of the Complaint, except admit

that Plaintiff purports to proceed as stated therein and deny knowledge or information sufficient to form

a belief as to Plaintiff’s address and phone number.

                   5. Deny the allegations set forth in paragraph “II B” of the Complaint, except admit

that Plaintiff purports to proceed as stated therein.

                   6.    Deny the allegations set forth in paragraph “III STATEMENT OF CLAIM” of the

Complaint, except admit that on or about June 21, 2018 and August 3, 2018, Plaintiff was transported to

the hospital from his home.

                   7. Deny the allegations set forth in paragraph “III FACTS” of the Complaint.

                    8. Deny the allegations set forth in paragraph “III INJURIES” of the Complaint.

                   9. Deny the allegations set forth in paragraph “III RELIEF” of the Complaint, except

 admit that Plaintiff seeks relief as stated therein.
             Case 1:18-cv-05987-VSB Document 82 Filed 05/13/19 Page 2 of 7

                   10. Deny the allegations set forth in paragraph “List of Defendants” of the Complaint,

except admit that Plaintiff seeks to proceed as stated therein.

                   11. Deny knowledge or information sufficient to form a belief as to the truth of the

    allegations set forth in paragraph “1 of Statement of Facts” of the Complaint.

                   12. Deny knowledge or information sufficient to form a belief as to the truth of the

    allegations set forth in paragraph “2 of Statement of Facts” of the Complaint.

                   13. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “3 of Statement of Facts” of the Complaint.

                   14. Deny knowledge or information sufficient to form a belief as to the truth of the

    allegations set forth in paragraph “4 of Statement of Facts” of the Complaint.

                   15. Deny knowledge or information sufficient to form a belief as to the truth of the

    allegations set forth in paragraph “5 of Statement of Facts” of the Complaint.

                   16. Deny the allegations set forth in paragraph “6 of Statement of Facts” of the

    Complaint. See Exhibit A – Sprint Report of June 21, 2018 911 Calls of Dino Deas and Plaintiff. 1

                   17. Deny knowledge or information sufficient to form a belief as to the truth of the

    allegations set forth in paragraph “7 of Statement of Facts” of the Complaint.

                   18. Deny the allegations set forth in paragraph “8 of Statement of Facts” of the

    Complaint.

                   19. Deny the allegations set forth in paragraph “9 of Statement of Facts” of the

    Complaint.

                   20. Deny the allegations set forth in paragraph “10 of Statement of Facts” of the

    Complaint.

                   21. Deny the allegations set forth in paragraph “11 of Statement of Facts” of the

    Complaint, except admit that New York City Police Department Officers entered Plaintiff’s apartment

    on June 21, 2018.


1
 Due to the filing of this document on the public docket, certain information has been redacted pursuant to HIPPA
and other privacy concerns, however, an unredacted copy will be furnished to the Court.
                                                      -2-
         Case 1:18-cv-05987-VSB Document 82 Filed 05/13/19 Page 3 of 7

               22. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “12 of Statement of Facts” of the Complaint.

               23. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “13 of Statement of Facts” of the Complaint, except admit that on

June 21, 2018, the Officers did inform Plaintiff concerning why they were at Plaintiff’s apartment.

               24. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “14 of Statement of Facts” of the Complaint, except admit that on

June 21, 2018, the Officers were at Plaintiff’s apartment and investigated the allegations concerning

whether Plaintiff was an imminent danger to himself or others.

               25. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “15 of Statement of Facts” of the Complaint, except admit that on

June 21, 2018, Plaintiff was transported to the hospital by ambulance.

               26. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “16 of Statement of Facts” of the Complaint, except admit that on

June 21, 2018, Plaintiff was treated at the hospital.

               27. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “17 of Statement of Facts” of the Complaint.

               28. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “18 of Statement of Facts” of the Complaint.

               29. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “19 of Statement of Facts” of the Complaint.

               30. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “20 of Statement of Facts” of the Complaint.

               31. Deny the allegations set forth in paragraph “21 of Statement of Facts” of the

Complaint.

               32. Deny the allegations set forth in paragraph “22 of Statement of Facts” of the

Complaint.
                                                  -3-
             Case 1:18-cv-05987-VSB Document 82 Filed 05/13/19 Page 4 of 7

                   33. Deny knowledge or information sufficient to form a belief as to the truth of the

    allegations set forth in paragraph “23 of Statement of Facts” of the Complaint.

                   34. Deny knowledge or information sufficient to form a belief as to the truth of the

    allegations set forth in paragraph “24 of Statement of Facts” of the Complaint.

                   35. Deny the allegations set forth in paragraph “25 of Statement of Facts” of the

    Complaint.

                   36. Deny knowledge or information sufficient to form a belief as to the truth of the

    allegations set forth in paragraph “26 of Statement of Facts” of the Complaint.

                   37. Deny the allegations set forth in paragraph “27 of Statement of Facts” of the

    Complaint, except admit that on August 3, 2018, upon information and belief, Plaintiff threatened Dino

    Deas, from SelfHelp, with a knife.

                   38. Deny the allegations set forth in paragraph “28 of Statement of Facts” of the

    Complaint, except admit that upon information and belief, on or about August 3, 2018 at

    approximately 9:23 am, Dino Deas with SelfHelp was at 804 180th street at apartment 31, in New

    York, New York to clean Plaintiff’s apartment, and that Plaintiff threatened Dino Deas with a knife by

    displaying a knife to Dino Deas; Dino Deas called 911 and reported the incident and Plaintiff called

    911 and stated that he was being harassed. See Exhibit B – Sprint Report of August 3, 2018, 911 Call

    of Dino Deas, Exhibit C – Transcript of August 3, 2018, 911 Call of Dino Deas, and Exhibit D –

    Transcript of August 3, 2018, 911 Call of Plaintiff. 2

                   39. Deny knowledge or information sufficient to form a belief as to the truth of the

    allegations set forth in paragraph “29 of Statement of Facts” of the Complaint.

                   40. Deny the allegations set forth in paragraph “30 of Statement of Facts” of the

    Complaint, except admit that on August 3, 2018, Dino Deas did inform the John Doe Police Officers

    that Plaintiff threatened him with a knife.




2
 Due to the filing of this document on the public docket, certain information has been redacted pursuant to privacy
concerns, however, an unredacted copy will be furnished to the Court.
                                                       -4-
         Case 1:18-cv-05987-VSB Document 82 Filed 05/13/19 Page 5 of 7

               41. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “31 of Statement of Facts” of the Complaint, except admit that on

August 3, 2018, Plaintiff was an imminent danger to himself and other individuals.

               42. Deny the allegations set forth in paragraph “32 of Statement of Facts” of the

Complaint.

               43. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “33 of Statement of Facts” of the Complaint, except admit that on

August 3, 2018 Plaintiff was transported to the hospital.

               44. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “34 of Statement of Facts” of the Complaint, except admit that

Plaintiff was admitted into the hospital on August 3, 2018 and upon information and belief Plaintiff

threatened Dino Deas with a knife, prior to Plaintiff’s hospitalization on August 3, 2018.

               45. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “35 of Statement of Facts” of the Complaint, except admit that

Plaintiff was admitted into the hospital on or about August 4, 2018 and discharged on or about August

14, 2018.

               46. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “36 of Statement of Facts” of the Complaint.

               47. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “37 of Statement of Facts” of the Complaint.

               48. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “38 of Statement of Facts” of the Complaint.

               49. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “39 of Statement of Facts” of the Complaint.

               50. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph “40 of Statement of Facts” of the Complaint.



                                                 -5-
          Case 1:18-cv-05987-VSB Document 82 Filed 05/13/19 Page 6 of 7

                51. Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “41 of Statement of Facts” of the Complaint.

                52. Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “42 of Statement of Facts” of the Complaint, except admit that

 Plaintiff was discharged on or about August 14, 2018.

                53. Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “43 of Statement of Facts” of the Complaint.

                54. Deny the allegations set forth in paragraph “44 of Statement of Facts” of the

 Complaint.

                55. Deny the allegations set forth in paragraph “45 of Statement of Facts” of the

 Complaint.

                56. Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph “46 of Statement of Facts” of the Complaint.

                        AS AND FOR A FIRST AFFIRMATIVE DEFENSE:

                57. The Complaint fails to state a claim upon which relief can be granted.

                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE:

                58. City Defendants have not violated any rights, privileges, or immunities under the

Constitution of laws of the United States or the State of New York or any political subdivision thereof,

nor have Defendants violated any acts of Congress providing for the protection of civil rights.

                        AS AND FOR A THIRD AFFIRMATIVE DEFENSE:

                 59. Any injury alleged to have been sustained resulted from Plaintiff’s own culpable

 or negligent conduct and/or the intervening conduct of a third party and was not the proximate result

 of any act of Defendant.

                       AS AND FOR A FOURTH AFFIRMATIVE DEFENSE:

                 60. There was reasonable cause to believe that Plaintiff had a mental illness for which




                                                  -6-
           Case 1:18-cv-05987-VSB Document 82 Filed 05/13/19 Page 7 of 7

immediate observation, care and treatment in a hospital was appropriate and without which was likely to

result in serious harm to him/ herself or others. (New York State Mental Hygiene Law 9.41)

                         AS AND FOR A FIFTH AFFIRMATIVE DEFENSE:

                  61. Angel Bussue has not violated any clearly established Constitutional or statutory

right of which a reasonable person would have known and therefore is protected by qualified immunity.



                     AS AND FOR AN SIXTH AFFIRMATIVE DEFENSE:

                 62. This action may be barred, in whole or in part, by the doctrines of res judicata

and/or collateral estoppel.

                     AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE:

                 63. There was probable cause for any seizure/arrest of Plaintiff.

                     AS AND FOR A EIGTH AFFIRMATIVE DEFENSE:

                 64. Plaintiff failed to mitigate damages.

                 WHEREFORE, Defendant respectfully requests judgment dismissing the Amended

Complaint in its entirety, together with the costs and disbursements of this action, and such other and

further relief as the Court may deem just and proper.

Dated: New York, New York
       May 13, 2019
                                                  ZACHARY W. CARTER
                                                  Corporation Counsel of City of New York
                                                  Attorney for Defendants City, Bussue

                                                                  /s/
                                                  ______________________________________
                                          By:     AMATULLAH K. BOOTH
                                                  Senior Counsel
                                                  Special Federal Litigation Division
                                                  New York City Law Department
                                                  100 Church Street
                                                  New York, New York 10007
                                                  212-356-3534
To:     VIA U.S. MAIL
        Felipe F. Vivar
        804 W 180th Street
        Apartment 31
        New York, New York 10033

                                                   -7-
